PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/382,489
Filing Date: 12 Apr 2019
Appellant(s): Theranos IP Company, LLC



__________________
Hao Y. Tung
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/11/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/9/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	The examiner initially notes that there are no arguments presented regarding the 112(b) rejections for claims 77 and 78.
	The examiner additionally notes that in claim 65, line 9, “another size” should be --another side--. 
	While all claims have been appealed, the Appellant focused on claims on claim 65; therefore, the Examiner will primarily address the arguments pertaining to claim 65. The first error that the Appellants allege in the Office Action is the words “inlet” or “vent” do not appear in paragraph [0003] and that the microfluidic channels are sealed as shown in paragraph [0010] (pages 4-5). In paragraph [0003], a summary of the current invention, the paragraph states “multiple microfluidic channels through which reaction material flow.” Based upon this paragraph of the reaction materials flowing through the channels, there would be an inlet and an outlet for each channel, otherwise the reaction materials would not be able to flow through the channels. The inlet for the channel is considered to be the recited inlet in the claim and the outlet of the channel is considered to be the recited vent in the claim. Paragraph [0010] to which Appellant points to is not regarding the invention described in the document, but rather background art. Therefore, paragraph [0010] which discusses microfluidic chips which are sealed channels of the chip, does not change the fact that the primary invention of the prior art teaches channels in which materials flow through the channels thereby indicating that there must be an inlet and outlet for each of the channels.
	The second error that the Appellants allege in the Office Action is that the Office cites to MPEP § 2144.04(V)(C) and that this basis relates to making integral (page 5). MPEP § 2144.04(V)(C) relates to making a structure separable and not integral. Appellant’s argument regarding Schenck v Nortron is moot as Nortron is discussing making a structure integral, however, the current obviousness rejection is in regards to making the structure separable.
 	The third error that the Appellants allege in the Office Action is that there would be no rationale to make the combination of Thomas with Matsunobu because the proposed modification cannot change the principle of operation of a reference (pages 6-7). Firstly, the Appellant points to MPEP § 2143.03(VI) regarding that the proposed medication cannot change the principal of operation of a device, however, the MPEP section regarding this topic is MPEP § 2143.01(VI). Regarding that the proposed modification would require Thomas to move its non-darkfield light source to the opposite side of the sensor is not correct. The rejection of the claim only involves the addition of a dark field illumination source to the opposite side to which the light source from Thomas is, not the movement of the light source in Thomas to the opposite side. Therefore, the operation of the device of Thomas would not be changed at all and would still function in the same way, with only the addition of the dark field illumination source. If however, the light source is moved to the opposite side in Thomas and then the dark field illumination source is added so that the two light sources are on opposing side, the principle of operation of Thomas still would not be changed. The principle of operation of Thomas is the lighting and examining of the microfluidic chip and the device of Thomas would still function. The sawtooth pattern is only one example of the format in Thomas, as seen in figures 3 and 4, there is no saw tooth pattern and the “another” illumination source and the detector are on opposite sides and with the addition of the dark field illumination source would have the same format of light sources and detector as discussed in Matsunobu. As such the principle of operation is not modified in either discussed modification and therefore, the claim is still rendered as obvious.
	The fourth error the Appellants allege in the Office Action is that there would be no rationale to make the combination of Thomas with Boisseu because the proposed modification cannot change the principle of operation of a reference (pages 7-8). Here again, the Appellant points to MPEP § 2143.03(VI) regarding that the proposed medication cannot change the principal of operation of a device, however, the MPEP section regarding this topic is MPEP § 2143.01(VI). Regarding that the proposed modification would require Thomas to move the sensor to an opposite side relative to the illumination source is not correct. The rejection of the claim only involves the addition of the imaging lens with an aperture to the structure in Thomas, not the movement of the sensor in Thomas to the opposite side. The addition of the objective lens and aperture to the same side of Thomas as the light source and detector would be possible as the light source would be below the detector and the objective lens and aperture would be added between the light source and detector thereby focusing and blocking the light which is directed to the sensor. As there is no modification to the location of the sensor and detector in Thomas, there is no change in the principle of operation of the device. If however, the light source is moved to the opposite side in Thomas and then the objective lens and aperture are added as is shown in Boisseu, the principle of operation of Thomas still would not be changed. The principle of operation of Thomas is the lighting and examining of the microfluidic chip and the device of Thomas would still function. The sawtooth pattern is only one example of the format in Thomas, as seen in figures 3 and 4, there is no saw tooth pattern and the “another” illumination source and the detector are on opposite sides and with the addition the objective lens with aperture would have the same format of light source, sensor and objective lens with aperture as discussed in Boisseu. As such the principle of operation is not modified in either discussed modification and therefore, the claim is still rendered as obvious.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
Conferees:
/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796          
                                                                                                                                                                                              /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.